Citation Nr: 0619289	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cyst of the right 
arm.

2.  Entitlement to service connection for a cyst behind the 
left ear.

3.  Entitlement to service connection for a cyst of the left 
thigh.

4.  Entitlement to service connection for a right foot scar.

5.  Entitlement to service connection for a lung disability, 
claimed as bronchitis and asbestosis.

6.  Entitlement to service connection for dermatochalasis and 
blepharoptosis of the upper eyelids.

7.  Entitlement to service connection for blepharitis of the 
eyelids.

8.  Entitlement to service connection for glaucoma.

9.  Entitlement to service connection for bilateral otitis 
media.

10.  Entitlement to service connection for hearing loss.

11.  Entitlement to service connection for right bundle 
branch block.

12.  Entitlement to service connection for mechanical low 
back pain.

13.  Entitlement to service connection for nose bleed.

14.  Entitlement to an initial compensable evaluation for a 
right shoulder disability.

15.  Entitlement to an initial compensable evaluation for 
residuals of fractures of the right 4th and 5th metacarpal 
bones.

16.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

17.  Entitlement to an initial compensable evaluation for 
neuropathy of the right arm and right hand.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for more than 24 years, 
including the period from July 1986 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 2003, the RO granted 
service connection for residuals of fractures of the right 
4th and 5th metacarpal bones, hemorrhoids and neuropathy of 
the right arm and hand.  The veteran disagreed with the 
noncompensable evaluation that was assigned for each of these 
disabilities.  In a rating decision dated in January 2004, 
the RO granted service connection for a right shoulder 
disability, and assigned a noncompensable rating for it.  In 
addition, the RO denied the veteran's claims for service 
connection for the disabilities at issue.

The issues of entitlement to service connection for 
dermatochalasis and blepharoptosis of the upper eyelids, 
blepharitis of the eyelids, glaucoma and mechanical low back 
pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A mass of the right arm was removed in service, and there 
has been no demonstration of any chronic residual thereof by 
competent clinical evidence of record.  

2.  A cyst of the right arm has not been demonstrated 
following service.

3.  The sebaceous cyst noted behind the veteran's left ear in 
service was acute and transitory and resolved without 
residual disability, and a cyst has not been documented 
following service.  

4.  The service medical records are negative for complaints 
or findings of a cyst of the left thigh.

5.  There is no competent medical evidence to link the 
follicular lesion on the left inner thigh to service.

6.  A right foot scar has not been identified following 
service.

7.  The veteran's in-service bronchitis was acute and 
transitory and resolved without residual disability.  

8.  A lung disability, to include bronchitis and asbestosis, 
has not been shown following service.

9.  Otitis media was not shown in-service, and has not been 
demonstrated following the veteran's discharge from service.

10.  Bilateral hearing loss has not been shown following the 
veteran's separation from service.

11.  Right bundle branch block is not a disability for VA 
compensation purposes.

12.  The veteran was seen on one occasion for bleeding of the 
nose during service.  

13.  Epistaxis has not been documented following the 
veteran's separation from service.

14.  The veteran's right shoulder disability is manifested by 
essentially full range of motion, without evidence of pain or 
weakness.

15.  The residuals of the fractures of the 4th and 5th 
metacarpal bones are manifested by tenderness, without 
evidence of limitation of motion.

16.  Hemorrhoids were not present on the most recent VA 
examination.

17.  Neuropathy of the right arm and right hand is manifested 
by loss of sensation and results in mild incomplete paralysis 
of the ulnar nerve.


CONCLUSIONS OF LAW

1.  A cyst of the right arm was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2005).

2.  A cyst behind the left ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2005).

3.  A cyst of the left thigh was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

4.  A scar of the right foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2005).

5.  A lung disability, claimed as bronchitis and asbestosis, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2005).

6.  Bilateral otitis media was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

7.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(b) (2005).

8.  A disability due to right bundle branch block was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

9.  Chronic nose bleed disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2005).

10.  An initial compensable evaluation for a right shoulder 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

11.  An initial compensable evaluation for residuals of 
fractures of the right 4th and 5th metacarpal bones is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2005).

12.  An initial compensable evaluation for hemorrhoids is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2005).

13.  An initial 10 percent evaluation for neuropathy of the 
right arm and right hand is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

With regard to the service connection claims, the VA 
satisfied its duty to notify by means of July and August 2003 
letters from the RO to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
his service connection claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  As this notice was provided 
prior to the January 2004 initial adjudication, there has 
been no Pelegrini violation.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for the disabilities at issue, 
any notice deficiency as to the appropriate disability rating 
and/or effective date to be assigned is rendered moot.  

With respect to the claims for initial compensable 
evaluations for neuropathy of the right arm and right hand, 
hemorrhoids, fractures of the right 4th and 5th metacarpal 
bones, and right shoulder disability, the Board notes that 
the service connection claims for these disabilities were 
substantiated by the November 2003 and January 2004 rating 
decisions on appeal.  The veteran's filing of a notice of 
disagreement as to the assigned disability ratings did not 
trigger any additional § 5103 notice.  Rather, VA was then 
required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105, and regulatory duties under 38 C.F.R. 
§ 3.101.  As such, VA satisfied its duty to notify by means 
of a statement of the case which set forth the relevant 
diagnostic criteria for rating the disabilities at issue.  
The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date in the 
event of an award of the benefit sought.  However, as a 
compensable initial rating is not granted for the right 
shoulder disability, fractures of the 4th and 5th metacarpal 
bones, or hemorrhoids, any VCAA notice deficiency as to 
assignment of an effective date for these issues is rendered 
moot.  With regard to the grant of an initial 10 percent 
evaluation herein for neuropathy of the right arm and hand, 
the Board notes that appropriate notice will be provided in 
the event the veteran expresses disagreement with the 
assigned effective date in the rating decision which 
effectuates this Board decision.  As such, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service VA records 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to each claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Cysts of the right arm, behind the left ear and left 
thigh

The service medical records show that the veteran was seen 
for complaints of tenderness and swelling behind his left ear 
in August 1990.  An examination revealed an erythematosus, 
swollen papule behind the left ear.  It was tender upon 
palpation and slightly warmer than the surrounding flesh.  
The assessment was sebaceous cyst.  Medication and heat packs 
were prescribed.  He was seen for follow-up four days later, 
and it was indicated that the veteran had cellulitis.  In 
September 1992, he presented with a subcutaneous mass of the 
right upper arm.  This mass was removed.  The incision was 
noted to be poorly healing when he was seen later that month.  

The evidence against the veteran's claim includes the fact 
that the remainder of the service medical records contains no 
further mention of the cysts of the right arm or left ear.  
Indeed, there is no reference whatsoever in the service 
medical records of a cyst of the left thigh.  During the VA 
examination in September 2003, the veteran denied any history 
of a sebaceous cyst on his left ear.  There were no findings 
concerning a cyst on the right arm.  The Board concedes that 
there was a small follicular lesion on the left inner thigh.  
There is no clinical evidence of record to show that this is 
related to service.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the etiology or existence 
of a cyst of the right arm, behind the left ear or the left 
thigh.  The Board finds, accordingly, that the preponderance 
of the evidence is against these claims for service 
connection.

B.  Right foot scar

The service medical records reveal that a 3.5 inch scar on 
the right foot was noted on examination in April 1980.  It 
was not considered disqualifying.  The service medical 
records also disclose that the veteran reported in July 1985 
that he had been stung by a wasp on the "left" foot.  He 
was seen five days later and it was indicated that there had 
been a severe local reaction following a sting on the right 
foot, but that he had received excellent results with 
treatment.  The assessment was resolved local reaction to 
sting.  

The evidence against the veteran's claim for service 
connection for a right foot scar consists of the remainder of 
the service medical records which fail to disclose any 
treatment for the scar of the right foot.  It is significant 
to point out that on the VA examination in September 2003, 
the veteran referred to an incident prior to service in which 
he stepped on a piece of glass and had over 100 stitches in 
his right foot.  He did not describe any injury in service to 
the right foot that would have resulted in a scar.  He 
asserted he had an infected blister on his right heel in 
service, but said the scar from that was normal, and he had 
no complaints about that.  The Board observes that the only 
diagnosis pertaining to the right foot was that no scar was 
present.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Since there 
is no clinical evidence of a scar of the right foot that is 
related to service, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection. 

C.  A lung disability, to include bronchitis and asbestosis

The evidence supporting the veteran's claim for service 
connection for a lung disability consists of the service 
medical records.  The veteran was treated for bronchitis in 
January 1989.  A chest X-ray study in April 1994 revealed 
some fibrotic changes and some old healed granulomatous 
disease.  

The evidence against the veteran's claim includes the service 
medical records and the report of a VA examination in 
September 2003.  Following the episode of bronchitis in 1989, 
there are no further complaints or findings relating to any 
lung disability.  While the April 1994 chest X-ray study 
showed fibrotic changes, it was indicated that no active 
disease was present.  A chest X-ray study in August 1994 was 
normal.  On the September 2003 VA examination, the veteran 
claimed that he had been exposed to asbestos during service.  
He also claimed that he had been told in service that he had 
the beginnings of emphysema.  An examination of the lungs at 
that time showed that they were clear to percussion and 
auscultation.  The diagnosis was history of chronic lung 
fibrosis and granulomatous disease along with bronchitis.  
The fact remains that no lung disability, including 
bronchitis and asbestosis, has been demonstrated following 
the veteran's discharge from service.  In light of the fact 
that the veteran was apparently treated for bronchitis on one 
occasion leads the Board to conclude that it represented an 
acute condition and resolved without residual disability.  In 
the absence of clinical evidence of a current lung disorder, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a lung 
disability, claimed as bronchitis and asbestosis.  

D.  Bilateral otitis media 

The evidence against the claim for service connection for 
otitis media includes the service medical records and the 
September 2003 VA examination report.  In this regard, the 
Board notes that when the veteran was seen in August 1990, it 
was initially indicated that he had an ear infection.  It was 
ultimately concluded that he had a sebaceous cyst.  There was 
no indication of any discharge from the ears.  The service 
medical records are negative for complaints or findings of 
otitis media.  Similarly, following the September 2003 VA 
examination, the examiner specifically stated that there was 
no evidence of otitis media.  The only evidence supporting 
the veteran's claim for service connection for otitis media 
consists of his statements.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence demonstrating that the veteran 
currently has otitis media, there is no basis on which a 
grant of service connection may be predicated.  The Board 
concludes, accordingly, that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the existence of otitis media.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral otitis media.

E.  Hearing loss 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.

The veteran asserts that service connection is warranted for 
hearing loss.  The evidence supporting the veteran's claim 
consists of his statements that he has a hearing loss and 
that it is related to service.  The Board also notes that his 
military occupational specialties included aircraft 
maintenance technician and was undoubtedly exposed to noise 
in that capacity.  In addition, the service medical records 
show that on an audiogram in September 1986, the hearing 
threshold levels in decibels in the right ear were 10, 20, 
25, 50 and 10 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  

The evidence against the claim includes the audiometric tests 
conducted during service, as well as on the VA examination in 
September 2003.  Other than the results of the test conducted 
in September 1986, summarized above, all audiometric tests 
failed to establish the presence of hearing loss disability.  
Similarly, following the VA audiometric test in September 
2003, the examiner commented that a hearing loss was not 
shown.  The veteran's statements to the effect that he has a 
hearing loss that is related to service, are not 
substantiated by the audiometric findings of record.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu, 2 Vet. App. 492.  His statements are of less 
probative value than the results of audiometric testing.  
While the September 1986 audiometric test suggested a hearing 
loss in the right ear, in view of the fact that there is no 
subsequent clinical evidence of a hearing loss in either ear, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for hearing loss.  

F.  Right bundle branch block 

The service medical records disclose that an incomplete right 
bundle branch block was shown on an electrocardiogram in 
August 1996.  The recent VA examination diagnosed a history 
of right bundle branch block.  

Service connection for right bundle branch block is not 
available because, by itself, it is considered merely a test 
finding, not a disability for which service connection may be 
established.  In Brammer v. Derwinski, 3 Vet. App. 223, the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
right bundle branch block.  

G.  Nose bleed

The evidence supporting the veteran's claim includes the 
service medical records which reveal that the veteran was 
seen in April 1996 and reported a one-year history of left 
epistaxis.  It had first occurred after blowing his nose.  He 
related that three months earlier, the episodes became daily, 
and occurred up to three times a day.  They would stop with 
local pressure in three to five minutes.  Following an 
examination, the assessment was epistaxis, secondary to 
mucosal drying.  

The evidence against the claim includes the service medical 
records and the VA examination conducted in September 1996.  
The only reference to nose bleeds in service is summarized 
above.  The remainder of the service medical records is 
negative for complaints or findings of nose bleeds.  
Following the VA examination in September 2003, the examiner 
concluded that there was no evidence of epistaxis.  In 
Brammer, 3 Vet. App. 223, the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  The current medical 
findings are of greater probative value than the veteran's 
allegations regarding the existence of a disability.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for nose 
bleeds.  



II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right shoulder 
disability, residuals of a fracture of the right 4th and 5th 
metacarpal bones, hemorrhoids and neuropathy of the right arm 
and right hand, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Right shoulder 

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level.  When the limitation of motion is to 
the shoulder level, a 20 percent evaluation is assignable.  
Diagnostic Code 5201.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The Board acknowledges that essentially full range of motion 
of the right shoulder (the veteran's major extremity) was 
demonstrated on the September 2003 VA examination.  There is 
no clinical evidence of record showing any limitation of 
motion of the shoulder consistent with the criteria for a 
compensable rating.  Thus, an increased (compensable) rating 
is not warranted based on the limitation of motion of the 
right shoulder.  

The Board has also considered whether factors including 
functional impairment due to pain, as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) would warrant a 
higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The 
Board acknowledges that the September 2003 VA examination 
showed that discomfort was present with movement of the right 
shoulder, including pain with overexertion of the right arm.  
However, there has been no demonstration of associated 
weakness or fatigue, including on use, comparable to the 
level of limitation of motion that would warrant a 
compensable rating.  Accordingly, there is no basis on which 
a higher rating may be assigned under these provisions.  The 
only evidence supporting the veteran's claim consists of his 
statements regarding the severity of his right shoulder 
disability.  In contrast, the Board concludes that the 
medical findings on examination are of greater probative 
value and do not warrant a compensable rating.

B.  Fractures of the 4th and 5th metacarpal bones

A noncompensable evaluation may be assigned for any 
limitation of motion of the ring or little finger of the 
major or minor extremity.  Diagnostic Code 5230.

A noncompensable may be assigned for unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
extremity.  Diagnostic Code 5227 (2005).

A 10 percent evaluation may be assigned for amputation of the 
ring finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  Diagnostic Code 5155 (2005).

A 10 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  Diagnostic Code 5156 (2005).

The only evidence supporting the veteran's claim consists of 
findings of tenderness in the area of the right 4th and 5th 
metacarpal bones at the time of the September 2003 VA 
examination.  In contrast, that examination also demonstrated 
that there were no deformities and the veteran's grip 
strength was the same in each hand.  As noted above, even if 
limitation of motion or ankylosis of the ring or little 
finger is present, a noncompensable evaluation is still 
appropriate.  Only amputation of the finger warrants a 
compensable rating.  No evidence of associated disability 
comparable thereto has been provided.  In this regard, the 
Board has considered whether factors including functional 
impairment due to pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for a 
compensable evaluation.

C.  Hemorrhoids 

A 10 percent evaluation may be assigned for hemorrhoids, 
external or internal, which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  When mild or moderate, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
7336.

The veteran asserts that a compensable rating is warranted 
for hemorrhoids.  In this regard, the Board observes that 
there is no clinical evidence of hemorrhoids.  When the 
veteran was examined by the VA in September 2003, the veteran 
denied even having hemorrhoids.  The examination report 
discloses that external hemorrhoids were not present.  This 
finding is of greater probative value than the veteran's 
statements attesting to the presence of hemorrhoids.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim for a compensable evaluation for 
hemorrhoids.  

D.  Neuropathy of the right arm and hand

A 30 percent evaluation may be assigned for incomplete 
paralysis of the ulnar nerve of the major extremity when 
moderate.  When mild, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8516.

The VA examination conducted in September 2003 showed a 
slight decrease in sensation in the right 4th and 5th 
metacarpal areas, as well as along the lateral forearm and 
near the elbow.  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In addition, 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  
Under the circumstances of this case, the Board concludes 
that the evidence establishes mild incomplete paralysis of 
the ulnar nerve.  As such, the evidence supports a 10 percent 
rating for neuropathy of the right arm and hand.  There is no 
basis in the record, however, supporting a higher rating, as 
the impairment is not more than mild.


ORDER

Service connection for a cyst of the right arm, a cyst behind 
the left ear, a cyst of the left thigh, a right foot scar, a 
lung disability, claimed as bronchitis and asbestosis, 
bilateral otitis media, hearing loss, right bundle branch 
block and nose bleed is denied.

An initial compensable evaluation for a right shoulder 
disability, residuals of fractures of the right 4th and 5th 
metacarpal bones and hemorrhoids is denied.

An initial 10 percent rating for neuropathy of the right arm 
and hand is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.


REMAND

The veteran also asserts that service connection is warranted 
for various disabilities of the eyes and low back pain.  The 
service medical records disclose that the veteran was seen on 
numerous occasions and was noted to be at risk for glaucoma.  
The impressions following the September 2003 VA examination 
of the eyes were optic nerve cupping of both eyes and upper 
eyelid dermatochalasis.  The examiner commented that the 
etiology of the optic nerve cupping was unknown.  While he 
stated that there were no glaucomatous visual field defects 
identified, the diagnosis of glaucoma could not be completely 
ruled out.  He noted that optic nerve cupping had apparently 
been diagnosed in service, and that a review of the service 
medical records might provide additional information.  The 
Board observes that the service medical records were not 
available for review.  The examiner also stated that there 
was evidence of bilateral dermatochalasis of the upper 
eyelids on examination and he was unable to determine whether 
the condition was shown in service.  

With respect to the claim for service connection for low back 
pain, the veteran was seen during service for complaints of 
low back pain in April 1998.  Mechanical low back pain was 
diagnosed following the September 2003 VA examination.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his eye and low 
back disabilities since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded 
VA orthopedic and eye examinations to 
determine the nature and etiology of any 
current disabilities.  All necessary 
tests should be performed.  The 
orthopedic examiner is requested to 
provide an opinion concerning whether it 
is at least as likely as not that any 
current low back disability is related to 
service.  The eye examiner should provide 
an opinion as to whether the veteran has 
any eye disability that is related to 
service, to include dermatochalasis, 
blepharoptosis of the upper eyelids, 
blepharitis of the eyelids, and glaucoma.  
Each examiner should furnish a rationale 
for any opinion expressed.  The claims 
folder should be made available to the 
examiners in conjunction with the 
examinations.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought is 
not granted, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


